Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                Remarks
Claims 21-25, 27-36, 39-45, and 47-58 have been allowed 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the noted features of the applicant's invention.
Applicant's arguments filed 12/29/2021 have been fully considered and are persuasive. The rejections under 35 U.S.C. 103 of claims 21-25, 27-36, 39-45, and 47-58  have been withdrawn. Claims 21-25, 27-36, 39-45, and 47-58 have been allowed.
	The independent claims 21,32, and 44 are related to prior arts: Dundjerski; Dejan et al.; US 20190095470 A1 (hereinafter Dund) in view of US 20070174335 A1; Konig; Arnd Christian et al. (hereinafter Konig) and US 20170060722 A1; Di BALSAMO; Arcangelo et al. (Di Balsamo)	. Dund teaches automatic troubleshooting in conjunction with detection metrics to determine whether a performance issues exist. Konig teaches database configuration analysis, plurality of queries sampled from a respective workload. Di Balsamo teaches testing the execution of workloads with corresponding staging environments. Regarding claim 21, the claim has a unique combination of steps that when combined and looked at as a whole gives the claim patentability. While individually the cited references teach the wording of the limitations, the claimed 
	Corresponding method claim 32 and corresponding product claim 44 are allowed similarly as claim 21 above. All dependent claims are also allowed based on their dependency on the Independent claims. 
The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations. The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. It is thereby asserted by the Examiner that, in light of the above and in further deliberation overall of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 						Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/William B Partridge/Primary Examiner, Art Unit 2183